429 F.2d 37
Cranston CARR, Alias Crant Carr, Petitioner-Appellant,v.C. M. SIMPSON, as Warden, Kilby Prison, Montgomery, Alabama, Respondent-Appellee.
No. 29173.
United States Court of Appeals, Fifth Circuit.
July 2, 1970.
Rehearing Denied July 23, 1970.

Roberick Beddow, Jr., Fred Blanton, Jr., Birmingham, Ala., for petitioner-appellant.
MacDonald Gallion, Atty. Gen., Richard F. Calhoun, Asst. Atty. Gen., Montgomery, Ala., for respondent-appellee.
Before TUTTLE, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Carr appeals from the denial of a writ of habeas corpus. He complains that it was error to receive in evidence at his state court trial admissions made by him, during the time he was incarcerated after arrest but before trial, to a newspaper reporter who was a friend of many years standing.


2
We agree with the District Court that there was no showing of a denial of Carr's constitutional rights which would give rise to habeas corpus relief. 28 U. S.C.A. § 2241. The judgment is


3
Affirmed.